Citation Nr: 1739153	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  14-39 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.   Entitlement to service connection for hypertension.

2.   Entitlement to service connection for tinnitus.

3.   Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.   Entitlement to service connection for muscle aches.

5.   Entitlement to service connection for headaches.

6.   Entitlement to service connection for coughing.

7.   Entitlement to a compensable rating for service-connected anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1969 to October 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing in April 2016. A transcript of the hearing has been associated with the claims file.

At his Board hearing, the Veteran testified that he had hearing loss. In October 2013, the Veteran disagreed with the RO's purported decision to deny service connection for hearing loss. The RO contacted the Veteran in December 2013 and informed him that he had not filed a claim for hearing loss. Instead, his January 2012 claim indicates that he was seeking service connection for "ringing in the ears" which began in June 1970. The RO then initiated development for a claim for service connection for hearing loss and issued a rating decision in August 2014. As the Veteran did not file a notice of disagreement as to that decision, the Board does not have jurisdiction over it. The Veteran is advised that he may file an application to reopen that decision on forms prescribed by the Secretary 38 C.F.R. § 3.155 (2016).

Additional evidence has been associated with the Veteran's claims file since the issuance of the statement of the case (SOC) in September 2014. However, given the completely favorable outcome of issues adjudicated below, AOJ consideration in the first instance is not necessary as there is no prejudice to the Veteran.

The issues of entitlement to service connection for muscle aches, headaches, and coughing as well as an increased rating for service-connected anxiety disorder are in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.   The appeal for entitlement to service connection for hypertension was withdrawn by the Veteran at his April 2016 Board hearing; the Board therefore has no jurisdiction over that appeal. 

2.   Tinnitus had its onset during service and has continued to present.

3.   The Veteran has diagnosed PTSD that has been attributed to an in-service stressor related to participation in combat.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the claim for entitlement to service connection for hypertension are met. 38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for entitlement to service connection for tinnitus are met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303 (2016).

3.  The criteria for entitlement to service connection for PTSD are met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Withdrawal

At the beginning of his April 2016 Board hearing, the Veteran indicated that he wished to withdraw his appeal for entitlement to service connection for hypertension. See Board Hearing Transcript, at 2. 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204(a). Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(b).

As this appeal was withdrawn on the record at his April 2016 hearing, the Board does not have jurisdiction over it and it is therefore dismissed. 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.

II.  Service Connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

(A) Tinnitus

The Court has held that, under 38 C.F.R. §3.303(b), the theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Tinnitus is considered an organic disease of the nervous system and is therefore a chronic disease for purposes of 38 C.F.R. § 3.309(a). Fountain v. McDonald, 27 Vet. App. 258 (2015).

The Veteran contends that he has tinnitus as a result of exposure to noise during service. 

The Veteran's service treatment records reflect that he is in receipt of a Combat Infantryman's Badge and has reported being exposed to acoustic trauma in the form of small arms fire, artillery explosions, hand grenade explosions, mortar fire, and close air support. He stated that he was exposed to this noise without hearing protection. The Board finds these statements as competent and credible and thus demonstrates that he was exposed to acoustic trauma in service. Further, he was diagnosed with tinnitus on VA examination in January 2013. Therefore, the first and second elements of service connection are met.

The remaining question becomes whether there is a so-called "nexus" between the Veteran's diagnosed tinnitus and active duty service. 

At his Board hearing, the Veteran reporting having buzzing in his ears since service. It is important to note that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran is competent to report the events that occurred during service, as well as the onset and nature of his tinnitus symptoms, because this requires only personal knowledge as it comes to him through his senses. See e.g. Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The Veteran's testimony regarding the onset of his tinnitus and a continuity of symptoms since service is credible. The Veteran was exposed to in-service noise exposure during combat and has testified that he has not experienced this type of acoustic trauma post-service. 38 U.S.C.A. § 1154(a) (West 2014) (due consideration must be given to the places, types, and circumstances of a veteran's service). There is no evidence of record that contradict his statements. These statements, when viewed in relation to the Veteran's in-service noise exposure, are entitled to significant probative weight, and thus, are sufficient to establish the presence of tinnitus and a likely continuity of symptomatology from service to the present. 38 C.F.R. § 3.303(b); Walker, supra.

The September 2016 VA practitioner's opinion further supports the Veteran's assertions that his tinnitus was caused by heavy mortar exposure without personal hearing protection and thus is related to service. 

The Board acknowledges a January 2013 VA examination report in which the examiner stated that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure. As rationale, the examiner stated that "electronic hearing testing conducted at enlistment and at discharge shows the Veteran did not have hearing loss while in service (no significant threshold shift beyond normal variability while in service)." However, the Board finds this examination report lacks probative weight as the examiner did not provide reasoning in support of his conclusion. Instead, the examiner based their opinion on a lack of hearing loss at discharge and did not consider the Veteran's lay assertions that he had tinnitus since discharge to the present. 

Thus, the criteria for service connection for tinnitus are met. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

(B) Posttraumatic Stress Disorder

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

The Veteran's service treatment records do not contain any complaints, treatment, or diagnosis related to PTSD. At discharge, he denied depression or excessive worry, nervous trouble of any sort, frequent trouble sleeping, and frequent or terrifying nightmares.

In a January 2012 statement, the Veteran's sister reported that the Veteran returned from Vietnam "a different man." She reported that he was awarded a Bronze Star but refused to talk about how he got it. He was very withdrawn, introverted, had a tendency to isolate, and seemed sullen and unhappy. 

The Veteran's ex-wife also submitted a statement indicating that prior to his military service, the Veteran was happy and easy going. After returning, he was withdrawn, did not talk as much, and was bothered by nightmares.

The Veteran was afforded a VA examination for PTSD in January 2013. The examiner found that the Veteran's PTSD symptoms did not meet the diagnostic criteria for that disorder under DSM-IV; as there was no persistent re-experiencing symptoms, only one clinically significant symptom of avoidance (criterion C), and one of hyperarousal (criterion D). 

VA treatment records from September 2016 show that the Veteran had a positive PTSD screen. He reported having nightmares about his time in Vietnam and that he tried hard not to think about it. He also reported being constantly on guard, watchful, and easily startled. He reported feeling numb and detached from others, activities, and surroundings. The practitioner opined that the Veteran's PTSD was more likely than not directly caused by exposure to combat and death of his friends during his deployment as a heavy mortar operator. 

In September 2016, a VA practitioner found that the Veteran did in fact have a diagnosis of PTSD given the reports of constantly being on guard, watchful, and easily startled. On VA examination in January 2013, the Veteran only reported symptoms of nightmares, sleep problems, irritability, and anger. Thus, the evidence is in at least equipoise as to whether the Veteran has a current diagnosis of PTSD and the first element of service connection is met.

The medical link between the diagnosis and in service stressor is also established by the September 2016 opinion.   Because the Veteran participated in combat (as shown by his receipt of the CIB) and his stressors are related to participation in that combat; no credible supporting evidence is required.  The criteria for service connection for PTSD are met.


ORDER

The claim of entitlement to service connection for hypertension is dismissed.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for PTSD is granted.


REMAND

At his Board hearing, the Veteran contended that his headaches, muscle aches, and coughing were related to his anxiety disorder, which had worsened. Additionally, recent treatment records show that the Veteran has "quite a bit of anxiety going on with him". 

In light of the evidence of worsening a new VA examination is warranted.  Snuffer v. Gober, 10 Vet App 400 (1997).  The claims for service connection for headaches, muscle aches and a disability manifested by coughing are intertwined with the evaluation of the service connected psychiatric disability.

Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for a VA examination to determine the severity of his anxiety disorder and now service-connected PTSD. 

(a)   The examiner should opine whether the Veteran's headaches, coughing, and muscle aches are at least as likely as not symptoms related to his service-connected psychiatric disabilities or whether they are attributable to another cause. 

(b)   The examiner should also indicate whether the Veteran has any diagnosable headache, coughing, or muscle ache disability separate from his service-connected anxiety disorder and PTSD. 

(c)   If so, the examiner should opine whether those disabilities are cause or aggravated by the service connected psychiatric disabilities; or are otherwise related to a disease or injury in service.


2.   If any benefit sought on appeal remains denied, issue a supplemental statement of the case. Then the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


